Citation Nr: 1119129	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for disorders of the lumbar spine, bilateral knees and bilateral feet, claimed as due to "joint pain" or fibromyalgia, to include as secondary to undiagnosed illness. 

5.  Entitlement to service connection for chronic fatigue syndrome include as secondary to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Private attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 1972 and from October 1990 to May 1991, with participation in Operation Desert Storm.  He additionally served in the Air National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of April 2007 from the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia, which denied the claims on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in March 2011 at the RO.  A transcript of the hearing is associated with the claims folder. 

The issues of entitlement to service connection for disorders of the lumbar spine, both knees and feet, claimed as due to joint pain or fibromyalgia and chronic fatigue syndrome to include as secondary to an undiagnosed illness are the subject of the attached remand.

The issue of entitlement to service connection for a left elbow disorder has been raised by the record (at the March 2011 hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On February 12, 2010, prior to promulgation of a decision by the Board on the issue of entitlement to service connection for hypertension, VA received a written request to withdraw the Veteran's appeal on this issue from his representative.

2.  On February 12, 2010, prior to promulgation of a decision by the Board on the issue of entitlement to service connection for bilateral hearing loss, VA received a written request to withdraw the Veteran's appeal on this issue from his representative.

3.  On February 12, 2010, prior to promulgation of a decision by the Board on the issue of entitlement to service connection for bilateral tinnitus, VA received a written request to withdraw the Veteran's appeal on this issue from his representative.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Appellant for the issue of entitlement to service connection for hypertension have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the Appellant for the issue of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal by the Appellant for the issue of entitlement to service connection for bilateral tinnitus have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In this case, the Veteran filed a notice of disagreement in April 2008 to the RO's April 2007 determination that he was not entitled to service connection for hypertension, tinnitus and hearing loss.  He then timely submitted a signed VA-Form I-9 (Substantive Appeal Form) in May 2009 following the issuance of a statement of the case in March 2009.  The Form I-9 was specifically checked off to indicate that he wished to appeal all issues listed on the statement of the case.

Thereafter the RO issued a supplemental statement of the case (SSOC) in February 2010, which addressed these issues in addition to other issues on appeal, specifically entitlement to service connection for the lumbar spine, knee and feet disorder claimed as joint pain, and service connection for chronic fatigue syndrome as due to an undiagnosed illness.  Following the issuance of this SSOC, the Veteran's attorney submitted a second Form I-9 in February 2010, which she signed, and specified that the only issues the Veteran wished to continue to appeal were the issues of service connection for the lumbar spine, knee and foot disorder claimed as joint pain, and service connection for chronic fatigue syndrome as due to an undiagnosed illness.  The issues of entitlement to service connection for hypertension, tinnitus and hearing loss were specifically omitted from the issues that were to be appealed.  Thereafter, the Veteran's representative continued to limit the scope of the appeal, to exclude the issues of service connection for hypertension, tinnitus and hearing loss at the March 2011 Travel Board hearing.  

The Veteran has thus withdrawn his appeal for entitlement to service connection for hypertension, tinnitus and hearing loss.  Hence, there are no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review these issues.  The issues of entitlement to service connection for hypertension, tinnitus and hearing loss are therefore, dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral tinnitus is dismissed.


REMAND

The Veteran claims entitlement to service connection for the following disorders, all claimed as secondary to undiagnosed illness:  Chronic fatigue syndrome, and the following disorders claimed as "joint pain," which include a lumbar spine disorder, a bilateral knee disorder and a bilateral foot disorder.  He is noted to have served in Operation Desert Storm.  The Board notes that there is no evidence of treatment for any problems currently on appeal in service, but the Veteran has alleged that he had joint pain beginning during the Gulf War when he was wearing boots and carrying gear in his April 2008 notice of disagreement.  

The Board finds it is necessary to remand all these issues in order to provide a more comprehensive evaluation to address these matters.

In regards to the disorders of the knees, feet and lumbar spine, the RO has classified the knees disorder as abnormal patellar tracking and the feet as partial loss of arches in both feet.  These were noted to have been diagnosed as such on a March 2007 Gulf War registry examination, which attributed these disorders to a natural aging process in an overweight individual.  The back disorder has been diagnosed as spurring of the lumbar spine, but no opinion as to the etiology of this condition has been made. 

The Veteran's representative has requested in the March 2011 hearing to have another examination to determine whether the symptoms from these disorders could possibly be related to a fibromyalgia that itself is due to undiagnosed illness from his Gulf War service.  The March 2007 examination does not actually address the question of fibromyalgia and there is no other medical evidence of record that broaches this subject.  The representative further pointed out the lack of significant findings on X-ray for the knees and feet, in support of finding that these conditions should be considered "undiagnosed illnesses."  Regarding the lumbar spine, while there was spurring shown on X-ray, there is no evidence clearly indicating that his symptoms of pain are due to this spurring or to some other cause such as fibromyalgia.  

In regards to the claimed chronic fatigue syndrome, there is no medical opinion to determine whether he has such a condition.  While he is noted to have a sleep disorder diagnosed as mild supine sleep disorder in December 2005, with such diagnosis also noted in the March 2007 Gulf War examination, no opinion is given as to whether this diagnosis is the cause of his claimed problems with chronic fatigue.  

In view of the foregoing, the Board finds that another examination is necessary to address the questions as to whether the Veteran's complaints of pain from his back, knees and feet are symptoms of a fibromyalgia related to his Gulf War service, and whether he has a chronic fatigue syndrome related to such service.  

Furthermore the Veteran should be provided an opportunity to apprise the RO of any additional records that could be pertinent to his claims.  The Board notes that except for a March 2011 letter from a private doctor, the current private records are from 2006 and the only VA records are from the examination reports of 2007.
  
VA's duty to assist the veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for his claimed lumbar spine, knee and feet disorders (claimed as joint pain) and for chronic fatigue syndrome since service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Thereafter, the Veteran must be afforded a VA medical examination, with an appropriate examiner possessing experience with Persian Gulf claims, to determine the nature and etiology of the claimed lumbar spine, knee and feet disorders (claimed as joint pain) and chronic fatigue syndrome.  The examiner must review the entire claims file in conjunction with the examination. 

With regard to the lumbar spine, knee and feet disorders, the examiner must address the following:

(a) whether there is any current disorder of the lumbar spine, knee and/or  feet, that is at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to service.  In answering this question, the examiner must address the lay contentions of the Veteran having potentially injured his back, knees and/or feet from wearing boots and carrying gear during his Gulf War service.

(b) If the examiner does not find a disorder of the back, knees and/or feet that is directly related to service, the examiner should address whether his claimed "joint pains" affecting his back, knees and/or feet are due to a current, chronic disability of fibromyalgia.  In addressing this, the examiner must address whether there is a known clinical diagnosis for each, other than fibromyalgia.

(c) If any disorder of his back, knees and/or feet is attributed to fibromyalgia, the examiner must specify whether there is a chronic disease process or processes existing for six months or more as shown by "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.

As to the claimed chronic fatigue syndrome, the examiner must address whether there is a known clinical diagnosis for this, other than chronic fatigue syndrome.  If not, the examiner must specify whether there is a chronic disease process or processes existing for six months or more as shown by "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claims for service connection for disorders of his back, knees and feet, and chronic fatigue syndrome, to include consideration under 38 C.F.R. § 3.317 for all claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


